U.S. Bank Trust, N.A. v Davis (2019 NY Slip Op 00721)





U.S. Bank Trust, N.A. v Davis


2019 NY Slip Op 00721


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


84 CA 18-01592

[*1]U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST, PLAINTIFF-APPELLANT,
vKARI DAVIS, ET AL., DEFENDANTS, AND GUARDIAN PRESERVATION, LLC, DEFENDANT-RESPONDENT. 


RAS BORISKIN, LLC, WESTBURY (CHRIS LESTAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SANDRA S. POLAND DEMARS, ALBANY, FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered October 24, 2017. The order denied the motion of plaintiff for, inter alia, leave to serve an amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court